Citation Nr: 1450066	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

In April 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for ischemic heart disease and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 2, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal of entitlement to service connection for bilateral hearing loss.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During his April 2013 hearing, the Veteran indicated that he wished to withdraw his claim for service connection for bilateral hearing loss.  A transcript of the hearing is associated with the claims file and it clearly documents his wish to withdraw this claim.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for bilateral hearing loss, and it must be dismissed.

Tinnitus

The Veteran contends that he has experienced buzzing in the ears since service separation.  The Veteran contends that he was exposed to noise from generators and helicopters during service.  

The Veteran's service treatment records show no hearing-related complaints.  

In September 2010, the Veteran was afforded a VA audiological examination, during which he was diagnosed as having tinnitus.  The examiner opined that the Veteran's tinnitus was unrelated to his military noise exposure.  

The Veteran has competently and credibly indicated that he has experienced ringing of the ears during and since service.  He denied any significant occupational or recreational noise exposure since service.

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed tinnitus is related to his military service. 

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  

Although the September 2010 VA examiner provided a negative opinion as to the etiology of the Veteran's tinnitus, the Veteran has competently and credibly provided consistent statements regarding the onset of his tinnitus.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for tinnitus is granted.  


REMAND

Unfortunately, the Board finds that additional development is necessary regarding the Veteran's service connection claims for ischemic heart disease and hypertension, secondary to ischemic heart disease.  

In September 2010, a VA opinion was obtained regarding the Veteran's heart disease claim.  The examiner indicated that the Veteran's current "problem list" did not show a diagnosis of any heart disease.  However, a review of 2011 CAPRI records shows a notation that the Veteran has coronary artery disease and carotid stenosis, although the details of which were not described in the treatment records.  

Also, during the Veteran's hearing, he reported private treatment in the early-2000s by Dr. Sears.  It does not appear that these records are currently associated with the claims file.  

Based on this new medical evidence, the Board finds that a new examination is warranted to determine whether the Veteran has heart disease, or has had such at anytime during the course of the appeal, and if so, whether any currently diagnosed hypertension was caused or aggravated by heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any outstanding VA and private treatment records-including records from Dr. Sears as described by the Veteran during his April 2014 Travel Board hearing.  Any negative replies should be documented in the claims file.

2.  Upon receipt of any new records, schedule the Veteran for VA examination with an appropriate examiner for his service connection claims for heart disease and hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed heart disease and hypertension. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any heart disability present.

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's heart disability and hypertension had its onset in service, or is otherwise related to service.  If the Veteran is found to have heart disease related to his military service (including presumptive service connection for ischemic heart disease), then the examiner is asked to provide an opinion as to whether his hypertension is at least as likely as not caused or permanently aggravated by his heart disease.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Perform any additional development deemed necessary. 

4.  Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SSOC.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided another SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


